Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/1/2022 is acknowledged.  The traversal is on the ground(s) that unity exists, the analysis is not correct further because PCT instructions.  This is not found persuasive because for reasons of record, page 5, first and second paragraph.  Also see rejection under  35 USC § 103/102.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term ‘isomers’ in base claim 1 renders the scope of the claim vague and indefinite because the implied impurities are more than what are positively pictured.  
One of skill would at once understand that the term isomers includes formula isomers, structural isomers, positional isomers, stereoisomers etc. Therefore, for example, given that IV is a synthetic compound, the stereoisomeric possibilities are enormous.  However, the issue here is not scope but clarity with regards which of the possibilities is/are intended here.  With the claim interpreted in the light of the specification, other conceivable impurities include compounds such as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(partial structure of a formula isomer of VI; dotted lines represent ‘prochiral’ bonds).  Are these intended here?  
The phrase ‘less than’ being a relative term renders the claim vague.  
Claims 2-8 do not solve the problem of the base claim. As such these are rejected as well.
The terms "substantially free" is defined in the specification.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over Kaburagi, Tetrahedron Lett. 2007 December ; 48(51): 8967–8971.  
Claim 1 is a product claim; the claim is interpreted based on the following: 
The claimed product Erbulin is formed by the reaction of epoxide IV with ammonia.  The recited impurities are presumed side-products in the formation of product Erbulin as per disclosure.  

Kaburagi teaches epoxide ring opening reaction by ammonia at page 7, Scheme 1  

    PNG
    media_image2.png
    289
    453
    media_image2.png
    Greyscale

Kaburagi teaching is in the context of the last step in the manufacture of Erbulin
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Note that in Kaburagi teaching E7389 (7) is the methanesulfonate of Erbulin shown above.  

Kaburagi envisages the formation of V and VI (page 7) (and thus the limitations of claims 2-9) and other products in the ring opening of the starting material IV:
	
    PNG
    media_image2.png
    289
    453
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    97
    507
    media_image4.png
    Greyscale


In the above scheme 1, R is as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Scheme 1 compound 1 corresponds to instant IV
Scheme 1 compound 4 corresponds to instant V (dimer)
Scheme 1 compound 2 corresponds to instant Erbulin

In the context of manufacture of Erbulin, Kaburagi teaching is to develop process procedures to avoid the formation of dimeric V and other impurities as well as complete consumption of the starting material epoxide IV, because making E7389 (and thus Erbulin) in the purest form possible is desired as it is a drug-candidate, see Kaburagi at page 1 last two line.
Kaburagi with procedure at page 3 first full paragraph, makes the product Erbulin, in 93% yield (as methanesulfonate).  According to Kaburagi, 
    PNG
    media_image6.png
    34
    511
    media_image6.png
    Greyscale

Therefore Erbulin obtained by Kaburagi meets the impurity limitation of <0.15% ,
at least with respect to the presence of, 
starting material IV 
and 
the product of Erbulin reacting with IV, namely dimer V.  
Kaburagi teaching is not explicit with respect to impurity VI, the trimer (also the limitation of claim 5 and 9).  Compound VI is unknown in the art.  Therefore it is unclear how the <0.15% level of this compound is detected (by the applicant).  Specification is silent with respect to the basis of impurity level as being <0.15%.  According to the specification, none of IV, V and VI was detected as per working examples.   Since IV and V are prior art compounds, one of skill in the art would expect that these compounds can be used as standards in HLPC profiles to detect their presence or absence.  Since VI is a novel compound and Applicant does not disclose how to make VI, Applicant is encouraged to place on record how its presence or absence was ascertained.  The formation VI could be speculated based on Kaburagi teaching with respect to epoxide ring opening by amines in general and Erbulin formation from epoxide IV in particular.  Kaburagi implicitly teaches the possibility of formation of trimer VI, that is product of reaction of NH moiety of the dimer compound V with another equivalent of the epoxide IV.  This is because Kaburagi teaches the epoxide opening reaction is predicated on the art-acknowledged order of reactivity, that is nucleophilicity of amines: 
secondary amine more nucleophilic than primary amine which in turn is more nucleophilic than ammonia. 
See Kaburagi  at page 1,
    PNG
    media_image7.png
    48
    631
    media_image7.png
    Greyscale

Therefore one of skill in the art would expect that the secondary amine V would react with IV to make VI.  As it is reasonable that the Kaburagi statement at page 3 

    PNG
    media_image6.png
    34
    511
    media_image6.png
    Greyscale

includes the absence of VI in detectable amount in the product Erbulin made.
Therefore the claimed product Erbulin as per limitations of the instant claims is the same product made by Kaburagi.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over HU, US 10450324.  
Hu teaches the instantly claimed product Erbulin as limited (with respect to impurities) by the claims.  
Claim 1 is a product claim; the claim is interpreted based on the following: 
The claimed product Erbulin is formed by the reaction of epoxide IV with ammonia.  The recited impurities are presumed side-products in the formation of product Erbulin as per disclosure.  
Hu teaches column 31 the reaction of epoxide (corresponds to recited IV)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Hu teaches the product crude Erbulin is purified, at column 32, specifically, Hu at column 32 lines 11-13, teaches 

    PNG
    media_image9.png
    37
    424
    media_image9.png
    Greyscale

and column chromatography to obtain purified Erbulin. 
Hu is silent with respect to the chemical structures of the intermediates and impurities.  This is of no relevance as Hu product is devoid of any impurities as per column 32, lines 11-13 and thus satisfies the base claim limitations.  Dependent claims 2-9 are drawn to impurities corresponding to the (unreacted) starting material IV, product of reaction of Erbulin with IV to make V, and product of reaction of V with IV, by the same nucleophilic ring opening principle underlying the above pictured reaction in column 31.  Hu asserts at column 32, lines 11-13 that these unreacted (IV) and impurities are removed by the purification.  Therefore the limitations of claims 2-9 are satisfied.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625